UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4431



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


EDWARD JOHN BEACH,

                                                Defendant - Appellant.


                               No. 05-4432



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


EDWARD JOHN BEACH,

                                                Defendant - Appellant.


Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-02-260-V)


Submitted:   August 18, 2005                 Decided:   August 23, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Aaron Edmund Michel, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, Interim United States Attorney, Kimlani S.
Murray, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Edward John Beach seeks to

appeal the district court’s orders denying his motion to dismiss

his   trial    counsel   and   adopting     the   magistrate    judge’s

recommendation and denying his motion to suppress evidence at his

criminal trial. Although Beach was found guilty after a jury trial

of various drug crimes, he has not yet been sentenced.     This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000).   The orders Beach seeks to appeal are neither final

orders   nor   appealable   interlocutory    or   collateral    orders.

Accordingly, we dismiss the appeals for lack of jurisdiction.        We

dispense with oral argument because the facts and legal materials

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                               DISMISSED




                                - 3 -